Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 1 of 18   PageID #: 1




 Of Counsel:

 ROMAN AMAGUIN, ESQ. 6610-0
 345 Queen Street
 Suite 504
 Honolulu, Hawaii 96813

 Telephone: (808) 545-4151
 Facsimile: (888) 236-8984
 Email: roman@amaguinlaw.com

 Attorney for Plaintiff



               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII


 JENNY MATSUMOTO HUSSEY,)             CIV NO. _______________
                                )
    Plaintiff,                  )
                                )
                                )     COMPLAINT-CIVIL RIGHTS;
    vs.                         )     EMPLOYMENT DISCRIMINATION (42
                                )     U.S.C. §§ 12111, et seq.; JURY TRIAL
                                )     DEMAND; SUMMONS
 CVS PHARMACY,                  )
                                )
     Defendant.                 )
                                )
 ______________________________ )

            NATURE OF THE ACTION AND JURISDICTION

       This is an action under Title 1 of the American with

 Disabilities Act of 1990 (the "ADA"), 42 U.S.C. 12111, et seq., to
Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 2 of 18    PageID #: 2




 correct unlawful employment practices on the basis of disability

 and for unlawful retaliation, and to seek relief on behalf of JENNY

 MATSUMOTO HUSSEY, Plaintiff, who was adversely affected by

 such practices.

       Plaintiff asserts that Defendant terminated Plaintiff’s

 employment on the basis of her disability and her protected

 activities, including but not limited to her filing a Charge of

 Discrimination with the Equal Employment Opportunity

 Commission ("EEOC"), and failed to reasonably accommodate her

 and engage in an interactive process, in violation of Section 102 of

 the ADA, 42 U.S.C. §§ 12112 and 12203..

                      JURISDICTION AND VENUE

       1.    Jurisdiction of this Court is invoked pursuant to 28

 U.S.C. §§ 451, 1331, 1337, and 1343.

       2.    This action is authorized and instituted pursuant to §

 107(a) of the ADA, 42 U.S.C. §12117(a), which incorporates by

 reference §§ 706(f)(1) and (3) of Title VII of the Civil Rights Act of

 1964 ("Title VII"), 42 §§ 2000e-5(f)(1) and (3), and pursuant to § 102

 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

       3.    The request for declaratory and injunctive relief, if

                                      2
Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 3 of 18   PageID #: 3




 requested, is authorized by 28 U.S.C. §§ 2201 and 2202.

       4.    Any State law claims are authorized and instituted under

 28 U.S.C. § 1367(a).

       5.    Pursuant to 28 U.S.C. § 1391, the employment practices

 alleged to be unlawful were committed within the jurisdiction of the

 United States District Court for the District of Hawaii.

                                 PARTIES

       6.    Plaintiff is currently a citizen of and resides in Honolulu,

 Hawaii.

       7.    At all relevant times, Defendant has employed at least

 500 employees.

       8.    At all relevant times, Defendant has continuously been

 an employer engaged in an industry affecting commerce within the

 meaning of § 101(5) of the ADA, 42 U.S.C. § 12111(5) and § 101(7)

 of the ADA, 42 U.S.C. § 12111(7), which incorporates by reference

 §§ 701(g) and (h) of Title VII, 42 U.S.C. §§ 701(g) and (h) of Title VII,

 and 42 U.S.C. §§ 2000e(g) and (h).

       9.    At all relevant times, Defendant has been a covered entity

 under § 101(2) of the ADA, 42 U.S.C. § 12111(2).

       10. All of the acts and failures to act alleged herein were duly

                                      3
Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 4 of 18   PageID #: 4




 performed by and attributable to all Defendants, if applicable, each

 acting as a successor, agent, employee alter ego, indirect employer,

 joint employer or under the direction and control of the others,

 except as specifically alleged otherwise.

       11. Said acts and failures to act were within the scope of

 such agency and/or employment, and each Defendant, if

 applicable, participated in, approved and/or ratified the unlawful

 acts and omissions by the other Defendants complained of herein.

 Whenever and wherever reference is made in this Complaint to any

 act by a Defendant or Defendants, such allegations and reference

 shall also be deemed to mean the acts and failures to act of each

 Defendant acting individually, jointly, and/or severally.

                       CONDITIONS PRECEDENT

       12. Pursuant to federal law, Plaintiff filed a Charge of

 Discrimination with the appropriate agency and obtained a right-to-

 sue letter prior to filing this lawsuit.

       13. The appropriate agency has issued a right-to-sue letter

 permitting Plaintiff to file suit in this Court.

       14. Plaintiff has satisfied all conditions precedent to filing a

 lawsuit.

                                      4
Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 5 of 18   PageID #: 5




                                  FACTS

       15. Defendant engaged in lawful employment practices in

 violation of the ADA § 102(a) and (b), 42 U.S.C. § 12112 (a) and (b).

 Defendant discriminated against Plaintiff when it failed to engage in

 an interactive process in good faith, failed to reasonably

 accommodate her disability, and when it terminated Plaintiff from

 her position as Pharmacy Manager of Store #9185, on or around

 July 31, 2020.

       16. Plaintiff was hired as an intern by Respondent CVS in

 2001.

       17. Her work as a pharmacist has consistently been highly

 regarded.

       18. Plaintiff eventually worked her way up from a pharmacist

 on July 15, 2002, to Pharmacy Manager at CVS Store #9220,

 Kahala, and then promoted to the busier 24 hour Store #9185,

 Hawaii Kai, in 2009.

       19. From August 2009 until her termination on July 31,

 2020, Plaintiff excelled in all her positions and was a top performer.

       20. For over a year prior to Plaintiff’s termination, Defendant

 was aware that Plaintiff suffered from a disability. On or around

                                      5
Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 6 of 18   PageID #: 6




 April 16, 2019, Plaintiff’s physician certified that due to a medical

 condition, Plaintiff was requesting that she not “administer vaccines

 or injectable medications.”

       21. Plaintiff’s medical condition is a physiological tremor,

 which results in her having tremors in her hands at unpredictable

 times.

       22. Thus, there was the real risk of customers not receiving a

 proper vaccination and perhaps being harmed. Plaintiff provided

 the medical certificate to Respondent.

       23. Among other activities, Plaintiff's medical condition

 significantly limits her ability to engage in one or more major life

 activities, including but not limited to working, concentrating,

 cooking and writing.

       24. Plaintiff cannot take the recommended medication that

 could mitigate the effects of the condition as she already suffers

 from vertigo, which is a side effect of the medication that is most

 often prescribed for the tremor.

       25. CVS permitted Plaintiff to not administer vaccinations for

 a period of time due to her disability.

       26. However, on or around June 27, 2020, CVS, specifically

                                      6
Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 7 of 18   PageID #: 7




 Francis Nakoa, District Leader, and Scott Sutton, Region Director,

 informed Plaintiff that CVS was revising her job description as of

 August 1, 2020, to characterize the administration of vaccines as

 an essential job function.

       27. Nakoa made clear that Plaintiff would have to perform

 the vaccinations. CVS HR informed Plaintiff that CVS that there

 would be “no exceptions.” The “no exceptions” policy was confirmed

 by Maryanne Ackway on August 6, 2020, when she informed Jenny

 by telephone that, “no one got reasonable accommodation,” and

 that you either receive severance or get “redeployed”.

       28. Plaintiff reminded CVS that she had previously submitted

 certification of her medical condition and the need to be reasonably

 accommodated.

       29. Plaintiff, again, requested the reasonable accommodation

 be provided given her disability.

       30. Sutton suggested to Plaintiff that she be placed in

 another position with CVS.

       31. On June 28, 2020, Plaintiff filed a Charge of

 Discrimination asserting CVS discriminated against her based on

 disability. The charge is considered “dual-filed” with the EEOC

                                      7
Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 8 of 18   PageID #: 8




 (federal law) and the Hawaii Civil Rights Commission (state law).

       32. On June 29, Plaintiff provided CVS an updated

 certification regarding her disability and asked again for reasonable

 accommodation.

       33. CVS rejected Plaintiff’s request without engaging in an

 interactive process with her and her physician. Rather, Nakoa, on

 June 30, 2020, flat out told Plaintiff that CVS could only allow her

 to take a leave of absence through December 2020, which under

 disability law and the circumstances of the case, is not a

 “reasonable accommodation.”

       34. On that same day, June 30, 2020, Plaintiff complained to

 Scott Sutton, Region Director, about the treatment she was

 receiving and believed it constituted harassment and discrimination

 based on disability as she was not being reasonably accommodated.

       35. On July 31, 2020, Plaintiff was terminated from her

 position with Store #9185 as the Pharmacy Manager.

       36. CVS forced Plaintiff to apply for another position with no

 guarantee she would be rehired.

       37. Forced to apply for another position, Plaintiff applied for

 a store manager position at the Hawaii Kai store. Even though she

                                      8
Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 9 of 18   PageID #: 9




 was qualified for the position, on July 24, 2020, CVS rejected

 Jenny’s application, even though there is a history of CVS

 permitting managers to move down to another position or demoting

 managers without a loss of pay and benefits.

       38. On August 4, 2020, CVS confirmed with Plaintiff that a

 pharmacist “Specialist Mail Order” position at “Waterfront Plaza,”

 which she saw a listing for around July 14, 2020, was indeed open,

 but that she would have to apply for it.

       39. However, while Plaintiff lived a mere five minute drive

 from Store #9185, she would now have to commute to her new job,

 if accepted, in rush hour traffic to downtown Honolulu, around 15

 miles.

       40. Despite the significant inconvenience of the commute,

 CVS HR represented by telephone on August 4th, that if Plaintiff

 were hired into the position, it would be with the same benefits and

 that she would get back her accrued seniority.

       41. That turned out to be a lie as Plaintiff was subsequently

 told, after she was hired on August 5, 2020, that she would make

 around $30,000 less annually ($60 per hour versus $73.55 per

 hour) and she would lose her seniority, which meant she would

                                      9
Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 10 of 18   PageID #: 10




  have little control over scheduling as the most junior pharmacist.

        42. Plaintiff was wrongfully terminated as Pharmacist

  Manager at #9185, Hawaii Kai on July 31, 2020. Defendant

  terminated Plaintiff even though she was a qualified individual with

  a disability that could perform the essential functions of her

  position with or without reasonable accommodation.

        43. The “essential functions” of Plaintiff’s position did not

  include performing vaccinations. Throughout Plaintiff’s

  employment at Store #9185 her job description did not include

  performing vaccinations as an essential function.

        44. The employees at the store, including Plaintiff, Stacie

  Takahashi, Kelli Furutomo, technician, and Anh Mitsuda, staff

  pharmacist, considered giving vaccinations only a small part of the

  job and store operations.

        45. The consequences of not requiring Jenny and others to

  perform the function as an “essential function” were negligible.

        46. Nevertheless, reasonable accommodations were available.

  Store #9185 had a “MinuteClinic” operation, which is owned and

  operated by CVS.

        47. The MinuteClinic is advertised by CVS as a walk in clinic

                                      10
Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 11 of 18   PageID #: 11




  inside CVS that “provides quality health care for adults and

  children over 18 months. We treat a wide range of conditions and

  illnesses to ensure that you and your family get well and stay well.

  Some of our services include TB testing, flu shots, and sports

  physicals.”

        48. The shots advertised by the MinuteClinic are

  administered by a nurse practitioner at the same location as the

  pharmacy in Store #9185.

        49. Furthermore, as a reasonable accommodation CVS could

  have allowed customers to set up appointments for the provision of

  the shot by another pharmacist.

        50. Finally, to the extent that neither of those

  accommodations are considered “reasonable” the most logical

  solution would have been to allow Jenny to transfer at the same

  rate of pay and seniority, rather than to outright terminate her

  employment due to her disability and in retaliation for her making a

  complaint about the treatment she received after requesting the

  reasonable accommodation.

        51. The unlawful employment practices described herein

  were intentional and caused harm to Plaintiff. Similarly-situated

                                      11
Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 12 of 18   PageID #: 12




  employees were not treated in the same manner as Plaintiff.

        52. The unlawful employment practices complained of herein

  were done with malice or with reckless indifference to the statutory

  rights of Plaintiff.

                            CAUSES OF ACTION

   FIRST CLAIM FOR RELIEF - (Discrimination Due to Disability
   in Violation of Title I of the Americans with Disabilities Act of
                                  1990)

        53. Plaintiff re-alleges and incorporates by reference as

  though fully contained herein, the allegations set forth in

  paragraphs 1 through 52, above.

        54. Defendant denied and terminated Plaintiff’s employment

  on the basis of her disability, failed/refused to engage in an

  interactive process, and failed/refused to provide reasonable

  accommodation in violation of Section 102 of the ADA, 42 U.S.C. §§

  12112.

        55. Similarly-situated employees were treated better than

  Plaintiff.

        56. The above discriminatory practices by Defendant violated

  Plaintiff’s rights as protected by Title I of the Americans with

  Disabilities Act of 1990.

                                      12
Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 13 of 18   PageID #: 13




        57. Plaintiff is entitled to damages from Defendant in an

  amount to be proven at trial.

        58. As a direct and proximate result of said acts, Plaintiff

  suffered and continues to suffer loss of employment, loss of income,

  loss of other employment benefits, and suffered and continues to

  suffer physical and psychological pain and suffering, distress,

  humiliation, great expense, embarrassment, and damage to her

  reputation.

        59. Defendant’s acts and/or omissions were willful, wanton,

  outrageous and oppressive and were done with callous indifference

  to Plaintiff’s present and future ability to earn a living and therefore

  Plaintiff is also entitled to punitive and exemplary damages from

  Defendant in an amount to be proven at trial.

   SECOND CLAIM FOR RELIEF - (Unlawful Retalation in Violation
      of Title I of the Americans with Disabilities Act of 1990)

        60. Plaintiff re-alleges and incorporates by reference

  paragraphs 1-59 above.

        61. 42 U.S.C. § 12203 provides as follows:

        No person shall discriminate against any individual
        because such individual has opposed any act or practice
        made unlawful by this chapter or because such
        individual made a charge, testified, assisted, or

                                      13
Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 14 of 18   PageID #: 14




        participated in any manner in an investigation,
        proceeding, or hearing under this chapter.

  42 U.S.C. § 12203(a).

        62. Plaintiff’s complaints about violations or suspected

  violations of law and/or the failure/refusal by Defendant to

  reasonably accommodate her disability, and the filing of a Charge of

  Discrimination, were the proximate cause of her termination and

  other retaliatory action taken against her.

        63. Plaintiff complained about and/or opposed violations or

  suspected violations of law and/or practices forbidden by disability

  law. In response, CVS discriminated and retaliated against Plaintiff

  and eventually terminated her employment.

        64. Plaintiff asserts she requested reasonable

  accommodation on June 27, 2020.

        65. On June 28, 2020, Plaintiff filed a Charge of

  Discrimination asserting CVS discriminated against her based on

  disability.

        66. On June 29, Plaintiff provided CVS an updated

  certification regarding her disability and requested again the need

  for reasonable accommodation.


                                      14
Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 15 of 18   PageID #: 15




           67. On June 30, 2020, Plaintiff complained to Scott Sutton,

  Region Director, about the treatment she was receiving and believed

  it constituted harassment and discrimination based on disability as

  she was not being reasonably accommodated.

           68. Ultimately, on July 31, 2020, Plaintiff’s employment was

  terminated in retaliation for her engaging in protected activity and

  due to her disability. Defendant took other retaliatory action

  against her.

           69. Plaintiff’s termination occurred shortly after she engaged

  in protected activity.

           70. Similarly-situated employees were treated better than

  Plaintiff.

           71. Plaintiff is entitled to damages from Defendant in an

  amount to be proven at trial.

           72. As a proximate result of Defendant’s conduct, Plaintiff

  has suffered and continues to suffer job insecurity, loss of earnings

  and benefits, humiliation, emotional distress, and mental and

  physical anguish all to her damage in an amount to be proven at

  trial.

           73. Defendant’s acts and/or omissions were willful, wanton,

                                      15
Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 16 of 18   PageID #: 16




  outrageous and oppressive and were done with callous indifference

  to Plaintiff’s present and future ability to earn a living and therefore

  Plaintiff is also entitled to punitive and exemplary damages from

  Defendant in an amount to be proven at trial.

                            PRAYER FOR RELIEF

           74. Plaintiff is entitled to damages from Defendant in an

  amount to be proven at trial.

           75. As a proximate result of Defendant’s conduct, Plaintiff

  has suffered and continues to suffer job insecurity, loss of earnings

  and benefits, humiliation, emotional distress, and mental and

  physical anguish all to her damage in an amount to be proven at

  trial.

           76. Defendant’s acts and/or omissions were willful, wanton,

  outrageous and oppressive and were done with callous indifference

  to Plaintiff’s present and future ability to earn a living; and,

  therefore Plaintiff is also entitled to punitive damages, to the extent

  permitted by law, and exemplary damages from Defendant.

           Wherefore, Plaintiff prays this Court grant judgment in her

  favor over and against Defendant and award damages to Plaintiff,

  including special damages, back pay and future loss of earnings,

                                      16
Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 17 of 18   PageID #: 17




  compensatory damages, attorneys’ fees, prejudgment interest, and

  to the extent permitted by law punitive damages in an amount

  deemed sufficient to punish Defendant for its actions; costs of this

  action; and such other and further relief as this Court may deem

  just and proper.

              DATED: Honolulu, Hawai`i, March 14, 2021.


                                     /s/ Roman Amaguin
                                     ______________________________
                                     ROMAN F. AMAGUIN
                                     Attorney for Plaintiff




                                      17
Case 1:21-cv-00132-DKW-WRP Document 1 Filed 03/14/21 Page 18 of 18   PageID #: 18




                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII


  JENNY MATSUMOTO HUSSEY,) CIV NO. _______________
                                 )
     Plaintiff,                  )
                                 )
                                 )
     vs.                         )
                                 ) JURY TRIAL DEMAND
                                 )
  CVS PHARMACY,                  )
                                 )
      Defendant.                 )
                                 )
  _______________________________)


                           JURY TRIAL DEMAND

        Pursuant to Rule 38, Plaintiff demands a jury trial on all

  issues triable by a jury.

                   DATED: Honolulu, Hawaii, March 14, 2021

                                     /s/ Roman Amaguin
                                     ________________________________
                                     Roman Amaguin
                                     Attorney for Plaintiff
